IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT
                             _______________

                               No. 95-30113
                             Summary Calendar
                              _______________



                             E.J.S., INC.,
                                  and
                     LUCILLE LABICHE SCHEXNAYDER,

                                               Plaintiffs-Appellants,

                                  VERSUS

                        EXXON PIPELINE COMPANY,

                                               Defendant-Appellee.

                       _________________________

            Appeal from the United States District Court
                for the Western District of Louisiana
                             (94 CV 650)
                      _________________________

                              July 26, 1995

Before GARWOOD, SMITH, AND BENAVIDES, Circuit Judges.

PER CURIAM:*



     The plaintiffs challenge a summary judgment denying their

attempt to assert the invalidity of a pipeline easement.            We find

no error and affirm.

     The right of way agreement was executed in 1951 by Alphonse

Labiche, on his behalf and as agent and attorney in fact for his


     *
        Local Rule 47.5.1 provides: "The publication of opinions that have no
precedential value and merely decide particular cases on the basis of well-
settled principles of law imposes needless expense on the public and burdens
on the legal profession."    Pursuant to that rule, the court has determined
that this opinion should not be published.
daughters, including plaintiff Lucille Schexnayder.      The plain-

tiffs argue that the "Instrument of Procuration," executed in

1944 by Schexnayder, was not sufficient to give Labiche the power

to grant the easement.

     We agree with the district court that the instrument was

sufficient.   It designated Labiche to be his daughter's "true and

lawful Attorney in fact, general and special," and granted him

"full power and authority . . . to conduct . . . all and singular

her affairs, business and concerns of whatever nature or kind,

without any exception or reservation whatsoever [,and] to sell,

transfer and convey or to mortgage and effect all or any part or

parts of [her] real, personal or mixed estate [and] to lease, let

or hire all or any part of [her] real estate [and] to make, sign

and execute in [her] name all acts, whether of sale, mortgage,

. . . deed, agreement or otherwise . . . ."

     The plaintiffs assert that a power of attorney must be more

specific in regard to real estate.    They cite two cases in this

respect; neither assists them.

     In Tomlinson v. Allen, 92 So. 727 (La. 1922), the defendant

contracted with a company to find buyers for his land.    The court

held that the contract was not specific enough to permit that

company actually to effect the transactions without defendant's

specific involvement.    The agreement, in other words, was not

specific enough to authorize transactions in real estate, in

sharp contrast to the Instrument of Procuration at issue here.

     In Lake v. LeJeune, 74 So. 2d 899 (La. 1954), the plaintiffs


                                 2
sought to obtain title to land based upon an alleged offer to

purchase made to, and accepted by, the then-owners.                    The court

held that "the petition clearly shows that plaintiffs dealt with

the attorneys for the [defendants]; and nowhere therein is it

recited that such attorneys were authorized to bind their clients

to a contract of sale . . . .          [T]he existence of a relationship

of attorney and client does not give rise to a presumption that

the attorney has authority . . . to dispose of his client's prop-

erty."    Id. at 901.

     In    short,   the   right   of       way   in   question   was    properly

conveyed, leaving plaintiffs with no valid claim.                 The summary

judgment is AFFIRMED.




                                       3